Citation Nr: 0923780	
Decision Date: 06/24/09    Archive Date: 07/01/09

DOCKET NO.  08-30 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii



THE ISSUE

Entitlement to a rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from 
October 1948 to July 1952.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a February 2007 
rating decision of the San Diego, California Department of 
Veterans Affairs (VA) Regional Office (RO) that continued a 
50 percent rating for PTSD.  With written arguments received 
in August 2008 the Veteran submitted copies of VA treatment 
records without a waiver of RO consideration.  Notably, such 
records were already associated with the record (and 
considered by the RO); no waiver is necessary.

The Veteran's written arguments appear to be raising a claim 
of service connection for a cardiovascular disability as 
secondary to PTSD.  That matter is referred to the RO for 
appropriate action.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 
38 C.F.R. § 20.900(c) (2008).  


FINDINGS OF FACT

Throughout the appeal period, the Veteran's PTSD has been 
manifested by symptoms that produce impairment no greater 
than occupational and social impairment with reduced 
reliability and productivity; occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
PTSD symptoms is not shown.  


CONCLUSION OF LAW

A rating in excess of 50 percent for PTSD is not warranted.  
38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 
4.21, 4.126, 4.130, Diagnostic Code (Code) 9411 (2008).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (including as revised 
effective May 30, 2008; 73 Fed. Reg. 23353 (April 30, 2008)).  
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran was advised of VA's duties to notify and assist 
in the development of his claim.  November 2005 and August 
2007 letters explained the evidence necessary to substantiate 
his claim, the evidence VA was responsible for providing, the 
evidence he was responsible for providing, and advised him to 
submit any evidence or provide any information he had 
regarding his claim.  

In Vazquez-Flores v. Peake, 22 Vet. App. 37, 43-44 (2008), 
the United States Court of Appeals for Veterans Claims 
(Court) outlined the notice that is necessary in a claim for 
an increased rating.  The Court held, in essence, that the 
Secretary must give the claimant (1) notice that, to 
substantiate a claim, the claimant must provide (or ask the 
Secretary to obtain) evidence of a worsening of the condition 
and its impact on employment and daily life; (2) notice of 
how disability ratings are assigned; (3) general notice of 
any diagnostic code criteria for a higher rating that would 
not be satisfied by evidence of a noticeable worsening of 
symptoms and effect on functioning (such as a specific 
measurement or test result); and (4) examples of the types of 
medical and lay evidence the Veteran may submit to support an 
increased rating claim.  

While the Veteran did not receive timely Vazquez-Flores 
complaint notice, a May 2008 letter provided him such notice.  
The claim was thereafter readjudicated after he had 
opportunity to respond/supplement the record.  See Mayfield 
v. Nicholson, 20 Vet. App. 537(2006) (As a matter of law, the 
provision of adequate notice followed by a readjudication of 
a claim cures any timing problem associated with inadequate 
notice or lack of notice prior to an initial adjudication.) 

All available identified pertinent treatment records have 
been secured.  The RO arranged for VA examinations (in 
December 2005 and February 2008).  The Veteran has not 
identified any pertinent evidence that remains outstanding.  
VA's duty to assist is met.  Accordingly, the Board will 
address the merits of the claim.  

B.	Factual Background

The Veteran's claim seeking an increased rating for PTSD was 
received in October 2005.  Prior records show that he had 
worked for the Federal Aviation Administration, and had 
retired.

VA outpatient treatment records from October 2004 to June 
2008 have been associated with the claims file:  In October 
2004, the Veteran reported rare nightmares and a euthymic 
mood.  His affect was full, appropriate, and tearful at times 
(due to the recent death of his wife); his speech was at a 
normal rate; his stream of thought was linear and logical; 
and he had no paranoia or delusions.  In February 2005, his 
PTSD symptoms included nightmares, impaired sleep, 
hyperarousal, intrusive thoughts, and avoidance.  His 
diagnoses included PTSD and adjustment disorder with 
depressed mood.  In May 2005, he reported a recent increase 
in depression from visiting his wife's burial site.  In June 
2005, he reported increased energy, plans to increase his 
karaoke singing, and to continue coffee with friends 5 times 
a week.  In July 2005, he reported daily flashbacks of the 
Korean War, that the noise and smell of fireworks triggered 
war-related memories, and that he had been busy shopping, 
going to a swap meet, and spending time with his 
granddaughter.  His mood was anxious, sad, tired, interested, 
and humorous; his affect was full and no suicidal or 
homicidal ideation or delusions were noted.  In August 2005, 
he reported that he visited his daughter once a month instead 
of 2 to 3 times a year as before.  

On December 2005 VA examination, the Veteran reported being 
hypervigilant, an exaggerated startle response, avoiding 
activities and situations that remind him of Korea, and 
intrusive thoughts of events in Korea.  He reported many 
symptoms of depression (e.g., excessive sleep, isolation, 
decreased appetite, weight loss, low energy, and low 
motivation).  He denied any relationship problems with his 
two children or his granddaughter.  He stated he had been 
retired for many years.  It was noted he had limited social 
interaction.  On mental status examination, the Veteran's 
ability to maintain personal hygiene was normal; there was no 
impairment of thought process or communication; there were no 
delusions, hallucinations, suicidal or homicidal ideations; 
his orientation to person, place, and time was normal; there 
was no memory loss or impairment noted; he obsessively seeks 
safety and avoidance of reminders of war; his speech was 
normal; he was noted to be anxious in crowds or when 
startled; he had moderate to severe depression.  The examiner 
concluded that the Veteran had moderate PTSD, with intrusive 
thoughts, avoidance of reminders, hypervigilance, and 
depression.  His Global Assessment of Functioning (GAF) score 
was 65.  

A May 2006 letter from A.S.F., MD stated that he was the 
family physician of the Veteran for several years.  He 
reported the Veteran had an ongoing history of flashbacks 
dating to his experience on the battlefield during the Korean 
War.  

Further VA treatment records show that in February 2007, the 
Veteran reported decreased energy, increased nightly 
nightmares, increased difficulty falling asleep, increased 
intrusive memories, and increased depressed mood.  His 
activity level and socialization had decreased (he was 
diagnosed with atrial fibrillation approximately 2 to 3 
months prior).  His mood was depressed; his affect was full 
and appropriate; his speech was normal; stream of thought was 
linear and logical; there were no suicidal or homicidal 
ideation, and no paranoia or delusions.  In August 2007, he 
reported frequent flashbacks but not as often nightmares.  He 
complained about forgetfulness and memory problems (e.g., 
locking himself out of his house).  

On February 2008 VA examination, the Veteran reported ongoing 
individual mental health therapy and medication management, 
as well as participation in weekly group therapy.  His 
reported PTSD symptoms included: hypervigilance; intrusive 
thoughts of events in Korea (often triggered by sounds of 
sirens, fireworks, etc.); avoiding activities and situations 
that remind him of Korea; more frequent nightmares or 
disturbing dreams during February ("anniversary month"); 
waking up disoriented, feeling like he is back in Korea 
during storms or lightning; symptoms of depression; isolation 
from relatives.  The examiner noted there was continued 
sadness about the death of the Veteran's wife; that he had 
very limited social interaction, and his activities and 
leisure pursuits included karaoke, which had decreased 
recently.  

On mental status examination, there was no impairment of 
thought process or communication.  There were no delusions or 
hallucinations; he denied lethal thoughts, plans or 
intentions.  His ability to maintain personal hygiene, and 
orientation to person, place, and time were normal.  The 
examiner found no memory loss deficiencies, and noted the 
Veteran was a good historian.  The only obsessive or 
ritualistic behavior noted was obsessive safety seeking and 
avoidance of reminders of war.  The rate and flow of the 
Veteran's speech were normal.  He was anxious in crowds or 
when startled.  He was found to suffer from moderate to 
severe depression.  He had moderate sleep impairment due to 
dreams.  The examiner assigned a GAF score of 55, but noted 
that the GAF score for PTSD alone was 65.  The examiner 
commented that the Veteran had moderate PTSD symptoms.  

Additional VA treatment records show that in March 2008 the 
Veteran reported hypervigilance with increased startle 
response, and continuing problems with memory and 
concentration.  He still had coffee with friends almost every 
morning, was still gardening, and participated in karaoke 
biweekly.  In May 2008 the Veteran underwent extensive 
evaluation (to include testing) for complaints of impairment 
of cognitive functioning.  It was found that his general 
cognitive functioning appeared mildly impaired for his age 
with specific mild deficits in memory, executive functioning, 
and bilateral motor functioning.  The diagnoses included 
cognitive disorder, not otherwise specified, and PTSD.  The 
GAF score assigned was 65.  The evaluating providers 
commented that the overall performance suggested mild 
cognitive impairment, not meeting criteria for dementia (as 
memory was only slightly impaired and the Veteran was 
functioning independently in daily life).  It was further 
noted that the areas of deficit suggested mild fronto-
temporal dysfunction, and that PTSD alone could not account 
for the cognitive profile or the onset of deficits.  In June 
2008, the Veteran reported he kept active with his daughter 
and granddaughter, and that his son visited and stayed with 
him for two weeks.  

C.	Legal Criteria and Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  38 U.S.C.A. § 1155.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  

The Veteran's PTSD is currently rated 50 percent under 
38 C.F.R. § 4.130, Code 9411, based on occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

To warrant the next higher (70 percent) rating, the evidence 
must show occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.   Id.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, length of remissions, and the veteran's capacity 
for adjustment during periods of remission.  38 C.F.R. 
§ 4.126(a).  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Id.  However, when evaluating the 
level of disability from a mental disorder, the rating agency 
will consider the extent of social impairment, but shall not 
assign an evaluation on the basis of social impairment.  
38 C.F.R. § 4.126(b).

The GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (1996).  A score of 41-50 is assigned 
where there are "[s]erious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
OR any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."  
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV) 47 (4th 
ed.1994).  A score of 51-60 is appropriate where there are 
"[m]oderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) OR moderate difficulty in 
social, occupational, or school functioning, (e.g., few 
friends, conflicts with peers or co-workers)."  Id.  

It is not expected that all cases will show all the findings 
specified; however, findings sufficiently characteristic to 
identify the disease and the disability therefrom and 
coordination of rating with impairment of function will be 
expected in all instances.  38 C.F.R. § 4.21.

Where there is a question as to which of two evaluations 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

In a claim for an increased rating, "staged" ratings are 
warranted where the evidence shows distinct periods of time 
when the findings warrant different ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  

Initially, the Board notes that it has reviewed all of the 
evidence in the Veteran's claims file, with an emphasis on 
the evidence relevant to this appeal.  Although the Board has 
an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize 
the relevant evidence where appropriate and the analysis will 
focus specifically on what the evidence shows, or fails to 
show, as to the claim. 

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that 
throughout the appeal period the Veteran has never manifested 
symptoms of PTSD that more nearly approximated the criteria 
for the next higher (70 percent) rating; hence, neither an 
increased rating for the entire appeal period, nor a 
"staged" increased rating is warranted.  The evidence 
simply does not show occupational impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood.  

Significantly, there has been no suicidal ideation.  VA 
treatment records and examination reports state throughout 
that the Veteran denied suicidal and homicidal ideation.  
While obsessional behavior consisting of safety concerns and 
avoidance of war reminders has been noted, such have not 
interfered with routine functioning.  The Veteran's daily 
functioning has consistently been reported as normal.   

VA treatment records and examination reports consistently 
note that the Veteran's speech has been of normal rate, 
volume, and clarity; hence, the evidence does not show the 
Veteran's speech is intermittently illogical, obscure, or 
irrelevant.  There is no evidence of spatial disorientation; 
the Veteran has been consistently noted to be alert and 
oriented as to time, place, and person.  While more recent 
records show some cognitive (and slight memory) impairment, 
evaluation established that such could not all be accounted 
for by his PTSD.  Regardless, even conceding for the purposes 
of this appeal that all cognitive and memory impairment is 
due to PTSD, the low level of such impairment does not 
suggest it results in occupational and social impairment with 
deficiencies in most areas.  

Near-continuous panic has not been reported, or described.  
While the evidence shows that the Veteran has been depressed, 
including over the death of his wife (with associated guilt 
feelings), and that the depression is reflected in excessive 
sleep, isolation, decreased appetite, low energy, low 
motivation, and decreased interest in activities, the 
depression has not affected his ability to function 
independently, appropriately, and effectively.  The record 
clearly shows he is independent in daily functioning, with no 
gross impairment shown.  

The evidence also does not show that the Veteran has 
neglected his personal appearance or hygiene for any distinct 
period of time during the appeal period.  VA treatment 
records and VA examination reports consistently describe him 
as casually dressed and groomed.  

The Veteran has difficulty establishing and maintaining 
effective social relationships, but he is not unable to do 
so.  Throughout the appeal period, he has met with friends 
almost every morning for coffee, and he has participated in 
karaoke on a regular basis.  He has a close relationship with 
his children and granddaughter; he visits the daughter 
regularly, and has reported his son visiting and staying with 
him (in June 2008).  He has indicated that he tends to 
isolate himself; while this suggests some difficulty 
establishing and maintaining effective relationships, the 
fact that he maintains close relationships with his children 
and his granddaughter and has friends he meets with regularly 
establishes he does not have an inability to establish and 
maintain effective relationships.  

The Veteran has reported flashbacks to his experiences in the 
Korean War, nightmares/sleep disturbances, anxiety, and 
physiological reactivity upon reminders of past traumatic 
experiences; however, such are not shown to have impacted 
substantially on occupational and social functioning.  
Regarding occupational functioning, it is noteworthy that the 
Veteran is long retired..  

While the findings discussed above show the Veteran has a 
tendency to remain detached and estranged from others, avoid 
thoughts and conversations as well as other reminders of 
traumatic events, and be hypervigilant, they do not show his 
PTSD has resulted in impairment in family relations, 
judgment, thinking, or mood to an extent that would warrant a 
higher (70 percent) schedular rating at any time during the 
appeal period.  

The Board also notes the GAF scores assigned, including 
particular the score of 50 assigned by VA physicians in 
February, June, and September 2007.  Such a score signifies 
serious symptoms or serious impairment in social, 
occupational, or school functioning.  However, the evidence 
in the record describing the Veteran's level of functioning 
indicates that while he has some difficulty with 
relationships he is nonetheless able to function effectively.  

Other GAF scores have ranged from 55 to 80, and reflect (at 
worst) moderate difficulty in social and occupational 
functioning.  It is also noteworthy that examiners have at 
times distinguished GAF scores related to PTSD from GAF 
scores for total impairment (including of non-PTSD etiology), 
and that the GAF scores for PTSD, alone, have been higher 
(reflect a higher degree of functioning).  Likewise it is 
noteworthy that the lower GAF scores of 50 were assigned when 
the Veteran reported increased concern about non-PTSD related 
factors, including his physical health, and the death of a 
pet rabbit.    

In light of the foregoing, the Board finds that the Veteran's 
overall disability picture is one best described as 
occupational and social impairment with reduced reliability 
and productivity, i.e., the disability picture consistent 
with the criteria for the 50 percent rating currently 
assigned.  Consequently, the preponderance of the evidence is 
against a higher (70 percent) schedular rating, and the 
benefit of the doubt rule does not apply.  

	Extraschedular Evaluation

The Board also has considered whether the Veteran's claim for 
an increased rating should be referred for extraschedular 
consideration.  An extraschedular rating is warranted when 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).   

In Thun v. Peake, 22 Vet App 111 (2008), the Court outlined a 
three-step inquiry for determining whether a Veteran is 
entitled to an extraschedular rating.  The first step 
requires a determination (based on comparison of the severity 
and symptomatology of the Veteran's service connected 
disability with the criteria in the rating schedule) whether 
the Veteran's disability picture is contemplated by the 
rating schedule, and the assigned schedular rating is 
therefore adequate.  If so, the inquiry does not need to 
proceed any further; referral for extraschedular 
consideration is not necessary.  

In the instant case, the symptoms and associated impairment 
described by the Veteran or noted are all encompassed by the 
schedular criteria, and therefore those criteria are not 
inadequate.  Accordingly, referral for extraschedular 
consideration is not warranted.





ORDER

A rating in excess of 50 percent for PTSD is denied.  


____________________________________________
George R. Senyk 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


